                Case 18-11801-LSS            Doc 1237        Filed 01/28/19        Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                         )   Chapter 11
In re                                                    )
                                                         )   Case No. 18-11801 (LSS)
J & M Sales Inc., et al.,                                )
                                                         )   (Jointly Administered)
                      Debtors.1                          )
                                                         )   Re: Docket No. 1211

               NOTICE OF WITHDRAWAL OF THE LIMITED
       OBJECTION OF HILCO MERCHANT RESOURCES, LLC, GORDON
    BROTHERS RETAIL PARTNERS, LLC & SB360 CAPITAL PARTNERS, LLC
        TO THE MOTION OF GORDON BROTHERS FINANCE COMPANY
   TO CONVERT DEBTORS’ CHAPTER 11 CASES TO CASES UNDER CHAPTER 7
     OF THE BANKRUPTCY CODE, PURSUANT TO 11 U.S.C. §§ 105 AND 1112


                 The contractual joint venture of Hilco Merchant Resources, LLC, Gordon

Brothers Retail Partners, LLC and SB360 Capital Partners, LLC as the agent for the above-

captioned debtors’ liquidation sales (collectively, the “Agent”), by and through its undersigned

counsel, hereby withdraws the Limited Objection of Hilco Merchant Resources, LLC, Gordon

Brothers Retail Partners, LLC and SB360 Capital Partners, LLC to the Motion of Gordon

Brothers Finance Company to Convert Debtors’ Chapter 11 Cases to Cases under Chapter 7 of

the Bankruptcy Code, Pursuant to 11 U.S.C. §§ 105 and 1112 (the “Objection”) [Docket No.

1211] filed on January 23, 2019.


                                          [Signature page follows]




          1
           Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: J & M Sales Inc. (4697); National Stores, Inc. (4874); J & M Sales of Texas, LLC
(5979); FP Stores, Inc. (6795); Southern Island Stores, LLC (8099); Southern Island Retail Stores LLC (4237);
Caribbean Island Stores, LLC (9301); Pazzo FNB Corp. (9870); Fallas Stores Holdings, Inc. (6052); and Pazzo
Management LLC (1924). Debtors’ mailing address is 15001 South Figueroa Street, Gardena, CA 90248.



#51691405 v1
               Case 18-11801-LSS   Doc 1237    Filed 01/28/19   Page 2 of 2



Dated: January 28, 2019                  /s/ Marcy J. McLaughlin
Wilmington, Delaware                     Douglas D. Herrmann (DE No. 4872)
                                         Marcy J. McLaughlin (DE No. 6184)
                                         PEPPER HAMILTON LLP
                                         1313 N. Market Street, P.O. Box 1709
                                         Wilmington, DE 19899-1709
                                         Telephone:     (302) 777-6500
                                         Facsimile:     (302) 421-8390
                                         E-mail:        herrmannd@pepperlaw.com
                                                        mclaughlinm@pepperlaw.com
                                         Counsel to the Agent




                                         -2-
#51691405 v1
